Case 2:85-cv-04544-DMG-AGR Document 1134 Filed 06/21/21 Page 1 of 6 Page ID
                                #:43231


  1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
  2   Carlos R. Holguín (Cal. Bar No. 90754)
      256 South Occidental Boulevard
  3   Los Angeles, CA 90057
  4   Telephone: (213) 388-8693
      Email: crholguin@centerforhumanrights.org
  5

  6   NATIONAL CENTER FOR YOUTH LAW
      Leecia Welch (Cal. Bar No. 208741)
  7   Neha Desai (Cal. RLSA No. 803161)
  8   Mishan Wroe (Cal. Bar No. 299296)
      Melissa Adamson (Cal. Bar No. 319201)
  9   Diane de Gramont (Cal. Bar No. 324360)
 10   1212 Broadway, Suite 600
      Oakland, CA 94612
 11   Telephone: (510) 835-8098
 12   Email: lwelch@youthlaw.org
 13
 14                         UNITED STATES DISTRICT COURT
 15                        CENTRAL DISTRICT OF CALIFORNIA
 16                                   WESTERN DIVISION
 17
 18   JENNY LISETTE FLORES, et al.,            No. CV 85-4544-DMG-AGRx
 19
            Plaintiffs,                    APPLICATION FOR LEAVE TO FILE UNDER
 20                                        SEAL PORTIONS OF EXHIBITS C THROUGH
      v.                                   F AND H THROUGH U SUBMITTED IN
 21
                                           SUPPORT OF PLAINTIFFS’ RESPONSE TO
      MERRICK GARLAND, Attorney General of
 22                                        ORR JUVENILE COORDINATOR’S JUNE 4,
      the United States, et al.,
                                           2021 INTERIM REPORT
 23
 24         Defendants.                        Hearing: June 25, 2021
                                               Time: 11:00 a.m.
 25
                                               Hon. Dolly M. Gee
 26
 27
 28
Case 2:85-cv-04544-DMG-AGR Document 1134 Filed 06/21/21 Page 2 of 6 Page ID
                                #:43232


  1       APPLICATION FOR LEAVE TO FILE UNDER SEAL PORTIONS OF
  2        EXHIBITS C THROUGH F AND H THROUGH U SUBMITTED IN
  3          SUPPORT OF PLAINTIFFS’ RESPONSE TO ORR JUVENILE
  4               COORDINATOR’S JUNE 4, 2021 INTERIM REPORT
  5         Plaintiffs submit this unopposed Application1 seeking leave from the Court to
  6   file under seal portions of Exhibits C through F and H through U submitted in
  7   support of Plaintiffs’ Response to the ORR Juvenile Coordinator’s June 4, 2021
  8   Interim Report, pursuant to Federal Rule of Civil Procedure 5.2(d) and Local Rule
  9   79-5. The portions of the Exhibits C through F and H through U that Plaintiffs seek
 10   to seal contain personally identifying information about children in Department of
 11   Health and Human Services (“HHS”) immigration custody. As required by Local
 12   Rule 79-5.2.2(a), Plaintiffs submit concurrently with this application the declaration
 13   of Leecia Welch, a proposed order, and redacted and unredacted versions of
 14   Exhibits C through F and H through U.
 15         The portions of Exhibits C through F and H through U that Plaintiffs seek to
 16   seal are detained children’s names, ID numbers, and other personally identifying
 17   information. The children identified in Exhibits C through F and H through U are
 18   minors in the immigration custody of HHS. These youth have an interest in
 19   maintaining their privacy during and following immigration custody.
 20                                  LEGAL STANDARD
 21         Because the public generally has a “right to inspect and copy public records
 22   and documents, including judicial records and documents,” there is “a strong
 23   presumption in favor of access to court records.” Ctr. for Auto Safety v. Chrysler
 24   Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (internal quotation marks and
 25
      1
 26    Defendants’ counsel (Ms. Sarah Fabian, Senior Litigation Counsel, Office of
      Immigration Litigation, PO Box 868. Ben Franklin Station, Washington, DC
 27
      20044, (202) 532-4824, Sarah.B.Fabian@usdoj.gov) has informed Plaintiffs that
 28   Defendants do not oppose this Application. See Declaration of Leecia Welch at ¶ 7.

                                                1             APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1134 Filed 06/21/21 Page 3 of 6 Page ID
                                #:43233


  1   citations omitted). Accordingly, “a court may seal records only when it finds a
  2   compelling reason and articulate[s] the factual basis for its ruling, without relying
  3   on hypothesis or conjecture.” Id. at 1096-97. Under this standard, the “party
  4   seeking to seal a judicial record then bears the burden of . . . articulat[ing]
  5   compelling reasons supported by specific factual findings . . . that outweigh the
  6   general history of access and the public policies favoring disclosure, such as the
  7   public interest in understanding the judicial process.” Kamakana v. City & Cty. of
  8   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (internal quotation marks and
  9   citations omitted). The court must “conscientiously balance[] the competing
 10   interests of the public and the party who seeks to keep certain judicial records
 11   secret.” Id. at 1179 (internal quotation marks and citations omitted).
 12                                        ARGUMENT
 13         There are compelling reasons to seal portions of Exhibits C through F and H
 14   through U submitted in Support of Plaintiffs’ Response to the ORR Juvenile
 15   Coordinator’s June 4, 2021 Interim Report. Exhibits C through F and H through U
 16   contain the names and ID numbers of children, which is the information Plaintiffs
 17   seek to seal. These children are in immigration custody and the ID numbers are
 18   unique identifiers that could be used to ascertain their identities. In addition,
 19   Plaintiffs seek to seal a detail of a child’s journey to the United States in Exhibit K
 20   because public disclosure of this particular detail could identify the class member.
 21   I.    Compelling reasons support the sealing of the personally identifying
 22         information of children in HHS custody.
 23         Plaintiffs’ Response to the ORR Juvenile Coordinator’s June 4, 2021 Interim
 24   Report and the supporting Exhibits implicate the privacy interests of children held
 25   in HHS custody and thus protection of their identities is warranted. First, the
 26   Exhibits address personally identifying details such as names and ID numbers,
 27   details of the children’s immigration detention, and how they arrived in the United
 28   States. Federal law and policy maintain personally identifying information related

                                                  2                 APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1134 Filed 06/21/21 Page 4 of 6 Page ID
                                #:43234


  1   to such matters as confidential, particularly for minors in federal immigration
  2   custody. See, e.g., 8 C.F.R. § 236.6 (prohibiting release of “the name of, or other
  3   information relating, to” immigration detainees); 8 C.F.R. § 208.6 (maintaining
  4   confidentiality of asylum applications and related records).
  5         Further, the children’s identifying information should also be protected
  6   because the sensitive subject matter at issue—their immigration detention—is based
  7   exclusively on their experiences as minors. Courts consider the age of a party to be
  8   a “significant factor in the matrix of considerations arguing for anonymity” based
  9   on a recognition of the “special vulnerability” of minors. Doe v. Stegall, 653 F.2d
 10   180, 186 (5th Cir. 1981); see also Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d
 11   185, 190 (2d Cir. 2008) (stating that an important factor in the balancing inquiry is
 12   “whether the plaintiff is particularly vulnerable to the possible harms of
 13   disclosure, particularly in light of his age”) (internal citations omitted).
 14         Sealing of the names, ID numbers, and other personally identifying
 15   information of the children listed in Exhibits C through F and H through U is vital
 16   to protect their identities. These ID numbers are individual identifiers that uniquely
 17   identify the children to whom they correspond. Moreover, sealing of the description
 18   of the class member declarant’s journey to the United States in Exhibit K is
 19   necessary because of the likelihood that this information could lead to public
 20   disclosure of the child’s identity.
 21   II.   Plaintiffs’ sealing request is narrowly tailored.
 22         Plaintiffs seek only a limited sealing order that permits them to file portions
 23   of Exhibits C through F and H through U under seal. Other relevant information
 24   important to Plaintiffs’ presentation of the issues will still be maintained in the
 25   public record and the Court’s resolution of these matters will be public as well.
 26   Accordingly, sealing the names and ID numbers and other identifying information
 27   contained in Exhibits C through F and H through U is the least restrictive method of
 28


                                                  3                 APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1134 Filed 06/21/21 Page 5 of 6 Page ID
                                #:43235


  1   ensuring the subject children’s privacy while permitting the public access to the
  2   maximum amount of information.
  3                                     CONCLUSION
  4         For the reasons set forth above, Plaintiffs respectfully request leave to file
  5   under seal portions of Exhibits C through F and H through U.
  6
  7
  8
      Dated: June 21, 2021             CENTER FOR HUMAN RIGHTS AND
  9                                    CONSTITUTIONAL LAW
 10                                    Carlos R. Holguín

 11                                    NATIONAL CENTER FOR YOUTH LAW
 12                                    Leecia Welch
                                       Neha Desai
 13                                    Mishan Wroe
 14                                    Melissa Adamson
                                       Diane de Gramont
 15
 16
                                        ___________________________________
                                       /s/ Leecia Welch
 17                                    Leecia Welch
 18                                    One of the Attorneys for Plaintiffs
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                4                 APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1134 Filed 06/21/21 Page 6 of 6 Page ID
                                #:43236


  1                            CERTIFICATE OF SERVICE
  2         I hereby certify that on June 21, 2021, I caused a copy of Plaintiffs’
  3   Application for Leave to File Under Seal, the accompanying Declaration in Support
  4   of the Application, and Exhibits C through F and H through U to be served by
  5   email to the following counsel listed below:
  6
      Sarah B. Fabian,
  7   sarah.b.fabian@usdoj.gov
  8   Civil Division – Office of Immigration Litigation
      US Department of Justice
  9   PO Box 868
 10   Ben Franklin Station
      Washington, DC 20044
 11
 12
      Dated: June 21, 2021
 13                                                        /s/ Leecia Welch
 14                                                       Leecia Welch
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                5                 APPLICATION FOR LEAVE TO FILE UNDER SEAL
                                                                                   CV 85-4544-DMG-AGRX
